Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5 were previously pending and subject to a non-final office action mailed 09/29/2021. Claims 1-4 were amended; claim 5 was cancelled, and no claim was added in a reply filed 01/31/2022. Therefore claims 1-4 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 5, filed 01/31/2022, with respect to claim 2 objection have been fully considered and are persuasive.  The claim 2 objection has been withdrawn. 
Applicant’s arguments, see remarks p. 5, filed 01/31/2022, with respect to claim interpretation have been fully considered and are persuasive.  The claim interpretation of claims 1-5 has been withdrawn. 
Applicant’s arguments with respect to 102/103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks p. 5, filed 01/31/2022, with respect to 112b rejections of claims 1-5 have been fully considered and are persuasive.  The 112b rejections of claims 1-5 has been withdrawn. 
Applicant's arguments filed 01/31/2022 in regards to the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea because the claims are not directed to certain method of organizing human activity, commercial or legal interactions or any of the examples of commercial or legal interactions or certain method of organizing human activity listed in the 2019 PEG. (remarks p. 6-7). Applicant argues that even if the amended claims were directed to an abstract idea, the abstract idea is integrated into a practical application because claim 1 overcomes problems of ticket inventory being sold out quickly, fictitious accounts associated with a ticket inventory lottery, and rising bid prices associated with ticket inventory sold through conventional auction formats (remarks p. 8). Examiner respectfully disagrees. 
Examiner respectfully notes that “To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.” (please see MPEP 2106.04(a)). 
In other words, the claims do not have to be directed to the same examples presented in the PEG 2019. In order to determine whether the claims fit within one of the abstract idea groupings, a determination is made whether the claims fit within the definition of the abstract idea groupings. 
Certain method of organizing human activity is defined as concepts relating to fundamental economic practice, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).
The amended claims are directed to certain method of organizing human activity because the claims recite concepts relating to commercial interactions including sales activities or behavior and business relations at the least. 
Moreover, the abstract idea is not integrated into a practical application because the additional elements (i.e. a central processing unit, non-transitory computer readable medium) are recited at high level of generality which amounts to apply it instructions in order to automate the abstract idea in a computer environment. The claims themselves do not result in an improvement to these additional elements or a technical field even if the Applicant asserts that the overcomes problems of ticket inventory being sold out quickly, fictitious accounts associated with a ticket inventory lottery, and rising bid prices associated with ticket inventory sold through conventional auction formats. The problems Applicant asserts are business problem rather than technological ones and any efficiency gained by performing the claims is due to the inherent efficiency of the computers which is not patentable. (please see MPEP 2106.05(f) "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”
Therefore, claim 1 is not patent eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “wherein if the reserved seats from among the plurality of seats include seats from among the plurality of seats corresponding to the at least one low seat grade, then a number of seats corresponding to the at least one high grade equal to a number of the reserved seats from among the plurality of seats corresponding to the at least one low seat grade becomes available for subsequent reservation.” The limitation is new matter because Examiner is unable to find support for it in the specification. A review of the specification did not reveal a supporting disclosure for the limitation. Therefore, the claim is new matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “…and wherein if the reserved seats…” There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation is interpreted as “…and wherein if reserved seats…”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “accept applications for purchase of a seat selectable ticket allowing reservation of a seat from among a plurality of seats, each of the applications having  an entered bid price; determine winning bid prices based on the entered bid price of each of the applications and a minimum winning bid price;  determine a seat reservation order of reservations based on the winning bid prices such that at least a portion of the reservations of the reservation order correspond to an ascending order of the winning bid prices;  determine a seat reservation time for each of the reservations in the seat reservation order; and reserve a seat from among the plurality of seats during the respective seat reservation times of the reservations in the seat reservation order”
The limitations recited above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, claim 1 recite a central processing unit and a non-transitory computer readable medium. Each of the additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-4 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein (US 2011/0178827) in view of Brett (US 6,704,713) and Scarborough (US 2015/0120341). 
As per claim 1, Orenstein discloses accept applications for purchase of a seat selectable ticket allowing reservation of a seat from among a plurality of seats, each of the applications having an entered bid price (paragraph 25, 46); 
determine winning bid prices based on the entered bid price of each of the applications (paragraph 30-31); 
However, Orenstein does not disclose but Brett discloses a central processing unit (fig. 1, 7:7-26) and a non-transitory computer readable medium storing a program, wherein the program, when executed by the central processing unit, causes the central processing unit to (fig. 1, 7:7-26): determine winning bid prices based on the entered bid price of each of the applications and a minimum winning bid price (8:6-13, 8:43-50 and 9:51-10:19, winning bids are compared to the lowest minimum bid to determine whether to be accepted);
determine a seat reservation order of reservations based on the winning bid prices such that at least a portion of the reservations of the reservation order correspond to an ascending order of the winning bid prices (9:1-20, 9:51-10:19, the seats are allocated based on the highest bids first and then working backwards which reveals an ascending order to the winning bids); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Brett in the teaching of Orenstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Orenstein in view of Brett does not disclose but Scarborough discloses determine a seat reservation time for each of the reservations in the seat reservation order (paragraph 42, 49-51, 64-69 and 76, the system determines the reservation time for the ticket as the arrival time of the user);
 reserve a seat from among the plurality of seats during the respective seat reservation times of the reservations in the seat reservation order (paragraph 42, 49-51, 64-69 and 76, the seats are reserved and assigned to the customer’s ticket based on the arrival time of the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Scarborough in the teaching of Orenstein, in order to provide for a more efficient allocation of seating resources (paragraph 24).
As per claim 2, Orenstein discloses classify each seat from among the plurality of seats according to a plurality of seat grades, wherein each seat from among the plurality of seats corresponds to one seat grade of the plurality of seat grades; wherein each winning bid price of the winning bid prices corresponds to one seat grade of the plurality of seat grades (paragraph 28-34). 
However, Orenstein does not disclose but Brett discloses wherein the at least the portion of the reservations of the reservation order corresponding to the ascending order of the winning bid prices includes winning bid prices of at least one grade of the plurality of grades (9:1-20, 9:51-10:19, 11:23-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Brett in the teaching of Orenstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein (US 2011/0178827) in view of Brett (US 6,704,713) and Scarborough (US 2015/0120341), as disclosed in the rejection of claim 1, Rampell (US 2008/0071634).
As per claim 4, Orenstein does not disclose but Brett discloses determine the winning bid prices based on the entered price of each of the application and the minimum winning bid price (8:6-13, 9:51-10:19). However, Orenstein in view of Brett does not disclose but Rampell discloses wherein the program, when executed by the central processing unit, further causes the central processing unit to: determine at least one coefficient based, at least in part, on at least one of the applications (paragraph 309-311); obtain at least one converted bid price by multiplying at least one entered bid price of the at least one of the applications by the coefficient and determine the winning bid prices based on the at least one converted bid price (paragraph 309-311, the system multiplies a coefficient by the input bid prices and determines the winning bidders in descending orders).
One of ordinary skill in the art would have recognized that applying the known technique of Rampell to Orenstein in view of Brett would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rampell to the teaching of Orenstein in view of Brett would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such ranking methods into similar systems. Further, applying converted price by multiplying a coefficient to the bid price to Orenstein, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient determination of a winning bidder. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628